IN ~THE UNITED STATES_DISTRICT COURT
FOR THE DISTRICT OF MARYLAN])

RODERICK JOHNSON, *

Plaintiff *
V * Civil Action No. CCB-l 8-78
DENISE MORGAN, Warden, *
S. ,HARE,

$
Defendants

>z=>i¢ =:<
MEMORANDUM

Plaintiff Roderick Johnson, an inmate committed to the custody of the Maryland
Department of Public Safety and Correctional Services and confined at all times relevant to
Roxbury Correctional Institution (RCI),I filed this civil rights complaint concerning his claim
that he was attacked by a group of inmates ECF 1; ECF 5. Defendants move to dismiss the
complaint or in the alternative for summary judgment in their favor. ECF 21. Plaintiff opposes
the motion. ECF 24. In addition, plaintiff moves for default judgment, ECF 23, and for
appointment of counsel, ECF 25; ECF 29. No hearing is necessary to resolve the matters
pending before the court See Local Rule 105.6. For the reasons stated below, defendants’
motion, construed as one for summary judgment, shall be granted and plaintiff’s motions shall be d
denied

Backgi‘ound
Plaintiff states`that while he Was incarcerated at RCI he was assigned to housing unit 2,

D-tier, cell 30. On May 21, 2016, he awoke to three masked inmates in his cell stabbing him

 

l Following the events described in the complaint and amended complaint plaintiff was transferred to Eastem
Correctional lnstitution where he is now confined.

 

multiple times.2 He states he believes the assault took place around ~10:00 a.m., which is when
inmates leave the housing unit for lunch. He claims the assault took approximately 30 minutes
and “somehow the cell door open [sic] up and the three mask [sic] inmates exited the cell.” ECF
5 at p. 2. l

After his assailants left, plaintiff"s cellmate returned to the cell, observed plaintiff injured
and bleeding, and began yelling for_a correctional officer to come to the cell for assistance
Plaintiff` Was sent to an outside hospital where he was treated for multiple stab wounds to his
face, behind his right ear, and his back;' He states he received four stitches under his left eye and
three behind his right ear. As a result of` the attack, plaintiff claims he has nerve damage in his
upper back_ ECF 5 at pp. 2-3.

Plaintiff alleges that the assault occurred because the tier officer, defendant S. Hare, was
not at his post at the time doors were opened for inmates to leave for lunch. He asserts that his
assailants took advantage of Hare’s absence to mn into his cell and stab him. He further alleges
that at any time there is mass movement on the housing unit, such as when inmates are exiting
for a -meal, an officer is supposed to be on the tier to secure the area. According to plaintiff,' this
was not done on the day he was _assaulted. Plaintiff concludes that Hare’s failure to properly
discharge his duties violated his Eighth Amendment right to remain free from cruel and unusual
punishment; -with respect to defendant Warden Denise Morgan, plaintiff asserts that she is

responsible f`or the entire institution and f`or the welfare of` all inmates confined at RCI. ECF 5 at

pp. l, 3. As relief, he seeks $250,000 in compensatory damages from each defendant ECF 5 at

p. 3.

 

2 The medical record memorializing plaintiffs initial examination indicates that there were 20 stab wounds
identified, 16 of which were found in plaintist left cheek. ECF 21-2 at p. 8.

2

 

Defendants do not deny that plaintiff was assaulted as described, but state that there is no
' basis_for plaintiff s claims against Morgan or Hare. ECF 21. In his declaration under Oath,-Hare
states _that on May Zl, 2017, at approximately 10:00 a.m., he was posted as a “housing unit two
‘D_’-wing officer” and in that capacity assisted with movement of inmates from the housing unit
for “feed-up.” ECF 21-3 at 11 3. He explains that those duties consisted of “initially monitoring
inmate movement from the led side of the tier, through themetal detector and to the dining hall.”
Id. After those inmates were moved out, the right side of the tier was opened and the process
was repeated Hare states that he was posted at the metal detector during the process of moving
inmates out of the housing unit. When the inmates returned after their meal, both sides of the tier
had the doors opened so that inmates could return to their cells. Id. As inmates returned to their
cells, the doors to the cells Were closed and Hare moved down the tier to count the inmates Id.
Hare states that as he approached plaintiffs cell, he saw plaintiff through the window standing in
the middle of the cell with blood on his head and face. Id. Hare radioed the control area to open
the cell door to plaintiffs cell and advised them of plaintiffs condition. Id. The officers in the
control center then locked down the entire tier and Hare cuffed plaintiff and escorted him to the
medical unit. Id.

In the aftermath of the assault on plaintiff, prison officials conducted an investigation and
prepared a serious incident repott. Lt. Mark Cutter is noted as the investigating Lieutenant for
the serious incident report. ECF 21-2 at p. 4. Cutter interviewed plaintiff and stated in his report
that the assault was plaintiffs “way out of the STG (BGF)” 3 and that plaintiff indicated_-“he was
walking away from the organization and this was his price to pay.” Id. at p. 5. Cutter notes that

plaintiff “is a validated member of the STG (BGF).” Id. Plaintiff also told Cutter that “he was

 

3 STG stands for “Security Threat Grodp,“ and BGF stands for “Black Guerilla Family,” a gang at RCI. ECF 21-`4
at p. 6.

 

asleep in his cell when he was jumped by 5 to 6 inmates.” `Id. Although officers went from cell
to cell inspecting each inmate’s hands and face for evidence that they had been in a physical
altercation, no one was identified as a possible suspect in the assault Id. Additionally, no
weapons were recovered from the tier, nor did anyone admit that they had witnessed the assault
Id. Plaintiff’s cellmate, Charles'Green, was moved to administrative segregation after the assault
because he was believed to be either a witness or a perpetrator of the assault Id. at p. 11.
Plaintiff did not provide a written statement for purposes of the investigation into his attack. Id.
at p. 14.

In addition to the serious incident report‘, the assault was investigated by the Intemal
Investigations Division. ECF 21-4. Detective Mills was assigned to the case. Id. at p. 2. In his
report, Mills indicated that Captain Ralph Bowman~from RCI"informed him that Hare was called
over to plaintiffs cell where plaintiff was found with visible wounds to his face. Id. at p. 6.
Mills printed information regarding plaintiff who he noted lwas a validated member of BGF Id.
Mills spoke with Cutter regarding his investigation and= Cutter relayed what plaintiff had told
him: that the assault was his way of getting out of the BGF. Id. Mills interviewed plaintiff at
RCI in the medical room of housing unit 5 and plaintiff told Mills he had been sleeping in his
cell when the doors opened and “some guys came in and started assaulting him.” Id. Mills
stated that when he asked if plaintiff had seen who his assailants were, he indicated that he had
not. Id. When Mills asked plaintiff why he was assaulted, he reported that plaintiff told him he
didn’t want to talk about it and that he did not want to press charges on anyone. Id. Mills asked
plaintiff if the incident was over or if there was going to be retaliation and plaintiff indicated that
it was over. Id.- Mills further indicated that plaintiff completed a-withdrawal form because he

did not want to press charges against anyone. Id. at p. 7. Mills concluded his investigation

 

noting there were no Witnesses.to the assault and that plaintiff was unwilling to cooperate with
any further investigation Id.; See also id. at p. l9 (signed withdrawal form)..

Plaintiff filed.an administrative remedy procedure complaint (ARP) on June 3, 2016,
complaining that some of.his property was missing after an officer packed it up for plaintiffs
move to administrative segregation after the assault ECF 21-2 at pp. 23-31. The complaint
was dismissed because plaintiff did not provide sufficient paperwork to prove he owned the
items of property he claimed were missing Id.

Non-dispositiveMotions

Plaintiff filed a motion for default judgment on May 29, 2018, indicating that more than
20 days had passed without a response to the complaint by defendants ECF 23. At the time the
motion was filed, defendants had filed their dispositive motion. In any event,. defendants werel
initially given 60 days to file a response and filed timely motions for extensions of time which
were granted ECF 18; ECF 19. Defendants were not in default and the motion shall be denied.'

Plaintiff also filed two motions to appoint counsel, citing his poverty and incarceration as
burdens to~his ability to litigate this case. ECF 25; ECF 29. A federal district court judge's
power to appoint counsel under 28 U.S.C. § 1915(e)(1) is a discretionary one, and may be
considered where an indigent claimant presents'exceptional circumstances See Cook v. Bounds,
5l8 F.Zd 779, 780 (4th Cir. 1975); see also Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982).
There is no absolute right to appointment of counsel; an indigent claimant must present
“exceptional circumstances” Miller v. Simmons; 814 F_Zd 962, 966 (4th Cir. 1987)_
Exceptional circumstances exist where a “pro se litigant has a colorable=claim but lacks the
capacity to present it_” Whisenanr v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated 011

other grounds Mallard v. U.S. Dist. Ct., 490 U.S. 296, 298 (1989) (holding that 28 U.S.C. § 1915

does not authorize compulsory appointment of counsel). Exceptional circumstances include a
litigant who “is barely able to read or write,” Id. at 162, or'clearly “has a colorable claim but
lacks the capacity to present it,” Berry v. Gtrtz'errez, 587 F. Supp. 2d 717, 723 (E.D. Va. 2008)
(internal citation omitted). Upon careful consideration of the motions and previous filings by
plaintiff, the court finds that he has demonstrated the wherewithal to either articulate the legal
and factual basis of his claims himself or secure meaningful assistance in doing so. No
exceptional circumstances exist that warrant the appointment of an attorney to represent plaintiff
under § 1915(e)(l); therefore, the pending motions shall be'denied.
Standard of'Review

Summary Judgment is governed by‘Fed. R. Civ. P. 56(a) which provides that“[t]he court
shall grant summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” The Supreme Court has
clarified that this does not mean that any factual-dispute will defeat the motion:“[b]y its very
terms, this standard provides that the mere existence of some.alleged factual dispute between the
parties will not defeat an otherwise properly supported motion for summary judgment; the
requirement is that there be no genuine issue of material fact.” Andersorr v. Liberty Lobby, Inc.,
477 U. S. 242, 247-48 (1986_) (emphasis in original).

“A party opposing a properly supported motion for summary judgment ‘may not rest
upon the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts
showing that there is a genuine issue for trial.”’ Bouchat v. Balt. Ravens Football Club, Inc., 346
F.3d 514, 522 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)). The court
should “view the evidence in the light most favorable to . . . the nonmovant, and draw all

inferences in her favor without weighing the evidence or assessing the witness’ credibility.”

 

Denm's v. Columbr'a Colleton Med. Ctr., Inc., 290'-F.3_d 639, 645 (4th Cir. 2002).¢ The court must,
however, also abide by the~“af`firmative obligation of the trial judge to prevent factually
unsupported claims and defenses from proceeding to trial.” Bouchat, 346 F.3d at 526 (quoting
Drewitr‘ v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993) and citing Celotex Corp. v. Catrett, 477
U.S. 317, 323-24 (1986)) (internal quotation marks omitted).
Analysis
Exhaustion of Administrative Remedies

Defendants raise the affirmative defense that plaintiff has failed to exhaust his
administrative remedies with regard to his Eighth Amendment claim. If plaintiff s claim has n`ot
been properly presented through the administrative remedy procedure it must be dismissed
pursuant to the Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e The PLRA
provides in pertinent part that:“[n]o action shall be brought with respect to prison conditions
under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative remedies as are available are
exhausted-.”42 U.S.C. § l997e(a). l

For-'purposes of the PLRA, -“the term ‘pri'soner’ means any person incarcerated or
detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent
for, violations of criminal law or the terms and conditions of parole,. probationJ pretrial release,
or diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison conditions” encompasses
“all inmate suits about prison life,¢ whether they involve general circumstances or particular
episodes, and whether they allege excessive'force or some other wrong.” Porter' v. Nussle, 534
U.S. 516, 532 (2002) (internal citation omitted); see Chase v. Peay,-286 F. Supp. 2d 523, 527 (D.

Md. 2003), aj’d, 98 F.App’x 253 (4th Cir. 2004)_ The PLRA’s exhaustion requirement serves

 

several purposes,- including “allowing a prison to address complaints about the program it
administers before being subjected to suit,- reducing litigation to the extent complaints are
satisfactorily resolved, and improving litigation that does occur by leading to the preparation of a
useful record.” .]ones v. Bock, 549 U.S. 199, 219 (2007) (intemal citations omitted); see Moore
v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008) (exhaustion requirement provides prison officials
with the opportunity to respond to a complaint through proper use of administrative remedies). lt
is designed so that prisoners “pursue administrative grievances until they receive a final denial of
the claims, appealing through all available stages in the administrative process.” Chase v. Peay,
286 F. Supp. at 530 (citing Gil)bs v. Bureau ofPrisons, 986.F. Supp. 941, 943-44 (D. Md.‘ 1997)
(dismissing a federal prisoner’s lawsuit for failure to exhaust, where plaintiff did not appeal his
administrative claim through all four stages of the BOP’s grievance process)); see also Booth v.
Churner, 532 U.S 731, 735 (2001) (affirming dismissal of prisoner’s claim for failure to exhaust
where he “never sought intermediate or lirll administrative review after prison authority denied
relief”).

In this case, defendants assert that the only claim plaintiff has addressed through the
administrative remedy process concerned his missing property l’laintiff does not deny that he
never raised his claim that defendant Hare failed to fulfill his duties and thereby created an
environment in which plaintiff could be_.assaulted. ECF 24. The failure to raise the claim in an
ARP thwarts the purpose for requiring the exhaustion of administrative remedies and denies
defendants the opportunity to respond to the claim, investigate the circumstances surrounding the
~ claim, and, if appropriate, resolve the complaint-. '.-The failure to exhaust administrative remedies
requires dismissal without prejudice of the claim raised in th|e complaint Furthertnore, even if

plaintiff had exhausted the claim administratively, the complaint still fails

 

Eighth Amendment Claim

In order to prevail on an Eighth Amendment claim of failure to protect from violence,
plaintiff must establish that defendants exhibited “deliberate or callous indifference to a specific
known risk” of harm. Pressly v. Hutto, 816 F.2d 977, 979 (4th Cir. 1987) (internal citation
omitted). “Prison conditions may be ‘restrictive and even harsh,’ but gratuitously allowing” an
inmate to be assaulted by another inmate “serves no legitimate penologicial objective, any more
than it squares with evolving standards of decency: Being violently assaulted in prison is simply
not part of the penalty that criminal offenders pay for their offenses against society.” Farmer -v.
Brennan, 511 U.S. 825, 833-34 (1994) (citations omitted). Additionally,

[A] prison official cannot be found liable under the Eighth Amendment for denying an

inmate humane conditions of confinement unless the official knows of and disregards an

excessive risk to inmate health or safety; the official must both be aware of facts from
which the inference could be drawn that a substantial risk of serious harm exists, and he
must also draw the inference

ld. at 83 7; see also Rr`ch v. Brtrce, 129 F.3d 336, 339-40 (4th Cir. 1997).

“The Eighth Amendment’s prohibition on cruel and unusual punishments imposes certain
basic duties on prison officials.” Rayrror v. Pugh, 817 F.3d 123, 127 (4th Cir. 2016) (citing
Farmer, 511 U-.S. at 832). -Those duties “include maintaining humane conditions of
confinement, including the provision of adequate medical care and . . . reasonable measures to
guarantee the safety of the inmates.” Id. (internal citation and quotation marks omitted) “[N]ot
every injury suffered by a prisoner at the hands of another translates into constitutional liability
for prison officials responsible for the victim’s safety.” Makdessi v. Fr`elds, 789 F.3d 126, 133
(4th Cir. 2015) (citing Far'mer, 511 U.S. at 834). n A two-part inquiry that includes both an

objective and a subjective component must be satisfied before liability can be established

Raynor, 817 F.3d at 127.

 

Objectively, the prisoner “must establish a serious deprivation of his rights in the form of
a serious or significant physical or emotional injury.” or excessive risk to the inmate’s safety.
Danser v. Stansbertj), 772 F.3d 340, 346-47 (4th Cir. 2014). The objective inquiry requires the
court to “assess whether society considers the risk that the prisoner complains of to,be so grave
that it violates contemporary standards of decency to. expose anyone unwillingly to such a risk.”
Hellr`ng v. McKinney, 509 U.S. 25, 36 (1993) (emphasis in original). Subjectively, a plaintiff
must establish that the prison official involved had “a sufficiently culpable state of mind”
amounting to “deliberate indifference to inmate health or safety." Farmer, 511 U.S. at 834
(intemal citations and quotation marks omitted). Evidence establishing a culpable state of mind
requires actual knowledge of an excessive risk to the prisoner’s safety or proof that prison
officials were aware of facts from which an inference could be drawn that a substantial risk of
serious harm exists and that the inference was drawn. Ia'. at 837. A plaintiff may “prove an
official’s actual knowledge of a substantial risk ‘in the usual ways including inference from
circumstantial evidence”’ so that “‘a factfinder may conclude that a prison official knew of a
substantial risk from the very fact that the risk was obviousdm Raynor, 817 F.3d at 128.

Actu_al knowledge of a substantial risk does not alone impose liability. Where prison
officials responded reasonably to a risk, they may be found free of liability. Farmer, 511 U.S. at
' 844. “In failure-to-protect cases, prison guards have no constitutional duty to intervene in the
armed assault of one inmate upon anotherwhen intervention would place the guards in danger of
physical harm.” Raynor, 817 F.3d at 128 (quoting Prosser v. Ross, 70 F.3d 1005, 1008 (8th Cir.
1995)) (internal quotation marks omitted); see Honzpson v. Vr'rginia, 878 F.3d 89, 108 (4th Cir.
2017) (“[P]rison officials are not liable if taking action would endanger their own lives or if the

harm occurred despite their reasonable efforts to prevent it.”). Failure to take action in an

10

 

 

ongoing assault, however, can amount to deliberate indifference See Cox v. Quinn, 828 F.3d
227, 236-37 (4th Cir. 2016) (holding correctional officers were deliberately indifferent to
prisoner’s substantial risk of serious harm where correctional officers failed to take reasonable
action after prisoner repeatedly informed them that he feared for his safety before he was
beaten); Winfield v. Bass, 106 F.3d 5251 532 (4th Cir. 1997) (en banc) (finding no deliberate
indifference where unarmed prison officials did not intervene in an armed attack immediately but
called for backup).

To be clear, plaintiff sustained painful and serious injuries as a result of the assault
committed against him. While defendants claim that plaintiff attributed the assault to his
decision to renounce his allegiance to the BGF, plaintiff denies he was ever a member of the
BGF and takes issue with the manner in which he was “conlirmed” as a member of the group by
correctional staff ECF 24. That dispute of fact is not, however, material to the Eighth
Amendment claim. Where, as here, there is no forewaming that plaintiff was in danger of being
assaulted and an assault takes place because of simple inadvertence or negligence such as the
failure to see assailants entering his cell, an Eighth Amendment violation has not occurred lt is
deliberate indifference to a known risk of harm that is prohibited by the Eighth Amendment
Further, plaintiffs claim that no meaningful investigation took place following his assault is
belied by the verified records submitted by defendants and contradicts his signed withdrawal
form stating he did not want charges pressed against anyone

Defendants are entitled to summary judgment in their favor. A separate order follows

//( / 31/( f 43
Date Catherine C. Blake

United States District Judge

 

ll

